DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
	The instant action is in response to papers filed 8/27/2021.
	Claim 120 has been amended.
Applicant’s election without traverse of (1) The cell invasion/metastasis pathway as the biological pathway, (2) Y-box binding protein 1 (YB1) SEQ ID 36, vimentin SEQ ID 40, metastasis, associated 1 (MTA1) SEQ ID 97, and CD44 SEQ ID 123 as the combination of genes, (3) A chemotherapeutic agent, which targets an oncogenic pathway, as the inhibitor,  (4) Regarding claim 131, the genes and SEQ IDs set forth in (2) above, and (5) Lung cancer as the type of cancer. in the reply filed on 5/14/2021 is acknowledged.
Claims 123-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.
Claims 120, 125, 127-130, 138-140 are pending and being examined.  
Priority
The instant application was filed 10/12/2018 is a continuation of 14175736, filed 02/07/2014 ,and claims priority from provisional application 61762115, filed 02/07/2013.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The examiner has not compared the IDS to the listing in the specification.
Drawings
The specification teaches figures 5, 7, 16, 23, and 25 have elements in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Response to Arguments

[0067] Figure 5. Complete mTOR inhibition by treatment with an ATP site inhibitor of mTOR prevents prostate cancer invasion and metastasis in vivo. (a) Diagram and images of normal prostate gland, pre-invasive PIN, and invasive prostate cancer. CK8/CK5, luminal/basal epithelial cells, respectively. Yellow arrowheads indicate invasive front. (b) Immunofluorescent images of 14-month-old PtenL/L lymph node (LN) metastasis co-stained with CK8/androgen receptor (AR), CK8/YB1, and CK8/MTA1. (c) Left: human tissue microarray of YB1 protein levels in normal (n = 59), PIN (n = 5), cancer (n = 99), and CRPC (n = 3) (ANOVA). Right: immunohistochemistry of YB 1 in human CRPC demarcated by the red line (inset shows nuclear and cytoplasmic YB1). (d) Quantification of invasive prostate glands in wild-type and PtenL/L mice before (12-months old) and after (14-months old) 60 days of treatment with an ATP site inhibitor of mTOR (n = 6 mice per arm, ANOVA). (e, f) Area and number of CK8/AR+ metastases in draining lymph nodes in 14-month-old PtenL/L mice after 60 days of treatment with an ATP site inhibitor of mTOR (n = 6 mice per arm, t-test). (g) Percentage decrease of YB1 (N = nuclear, C = cytoplasmic), MTA1, CD44, or vimentin protein levels (determined by quantitative immunofluorescence, see Fig. 23b) in CK8+ or CK5 prostate cells (CK8+ only for vimentin) in ATP site inhibitor of mTOR-treated 14-month-old PtenL/L mice normalized to vehicle-treated mice (n = 3 mice per arm, t-test). All data represent mean + s.e.m.

 ribosome profiling experiments after a 3-hour treatment with rapamycin (50 nM) or PP242 (2.5 pM). (b) Number of translationally and transcriptionally regulated mRNA targets of mTOR after 3-hour drug treatments. (c) The Pyrimidine Rich Translational Element (PRTE) (SEQ ID NO:145) is present within the 5' UTRs of 63% of mTOR-responsive translationally regulated mRNAs. (d) Venn diagram of the number of mTOR sensitive genes that possess a PRTE (red), 5'15 TO(green), or both (yellow).
It is noted deleting the reference to color in figures  5, 7, 16, 23, and 25 description may address these issues, but may make it hard to use the figures for support for limitations that are asserted in color.
Specification
The disclosure is objected to because of the following informalities: 
The specification in Table 1, 2, 4 recites, “SEQ ID NO.”  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
Appropriate correction is required.
Response to Arguments

Claim Objections
Claims 120, 125, 127-130, 138-140objected to because of the following informalities:  
Claim 120 has been amended to recite,” SEQ ID 36,” “SEQ ID 40,” “SEQ ID 97,” and “SEQ ID 123.” However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
Further claim 1 recites, “plurality of genes” in (a) and (b). However, in (c) and the wherein clause the claim recites “one or more genes.”  Claims are more concise if they use the same language throughout.  Thus the claims should be amended to recite either “a plurality of genes “ or “ one or more genes” and eliminate the other term from the independent claim and any other claims.  
  Appropriate correction is required.
Response to Arguments
This is a new objection necessitated by amendment.
Improper Markush Group
Claims 120, 125, 127-130, 138-140 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method treating a subject having cancer by a translational  profile comprising one or more genes of genes selected from the group consisting of the Y-box binding protein 1 (YB1) SEQ ID 36, vimentin SEQ ID 40, metastasis associated 1 (MTA1) SEQ ID 97, and CD44 SEQ ID 123
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection any one or more genes of one.  Each gene could be detected is itself located in a separate region of the genome and has its own structure and function.  The nature of genes is that they are differences within a population and different cells or tissues.  Each gene component has a unique 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
	The response traverses the rejection asserting the recited genes are nucleic acids and thus share several functional groups.  This argument has been thoroughly reviewed but is not considered persuasive as this argument is consistent with asserting all genes (RNA and DNA) are nucleic acids and thus have the required functionality.  This is not consistent with the teachings of the specification which indicates only certain genes are indicative of the response.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1120, 125, 127-130, 138-140  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to, “A method of treating a human subject having a cancer, the method comprising (a) determining by ribosome profiling a first translational profile for a plurality of genes from a control sample, wherein the control sample is from a known responder to a therapeutic agent prior to administration of the therapeutic agent to the known responder; (b) determining by ribosomal profiling a second translational profile for a plurality of genes from the human subject; (c) administering an effective amount of the  therapeutic agent to the ] subject if they possess translational levels of one or more genes that is at least as high as translational levels of the one or more genes in the control sample, wherein the one or more genes are selected from the group consisting of the Y-box binding protein 1 (YB1) SEQ ID 36, vimentin SEQ ID 40, metastasis associated 1 (MTA1) SEQ ID 97, and CD44 SEQ ID 123.” 
 Thus the claims encompass any known response to any therapeutic agent of in a human relative to a known responder of any tissue of any species.  
	Thus the claims encompass an enormous genus of genes that can be from a human in the test sample and any other sample from any tissue in any species.
	The specification teaches, “[0096] A "biological sample" includes blood and blood fractions or products (e.g., serum,   plasma, platelets, red blood cells, and the like); sputum or saliva; kidney, lung, liver, heart, brain,  nervous tissue, thyroid, eye, skeletal muscle, cartilage, or bone tissue; cultured cells, e.g.,  primary cultures, explants, and transformed cells, stem cells, stool, urine, etc. Such biological  samples also include sections of tissues such as biopsy and autopsy samples, and frozen sections taken for histologic purposes. A biological sample is typically obtained from a "subject," i.e., a15 eukaryotic organism, most preferably a mammal such as a primate, e.g., chimpanzee or 
The teachings of the specification in example 1 is limited to use of human  PC3 cell lines treated with a mTOR ATP site inhibitor. 
The teachings of the specification in example 2 is limited to use of human  PC3 cell lines treated with a mTOR ATP site inhibitor. 
The teachings of the specification in example 3 is limited to use of human  prostate cancer cell lines with an inducible dominant negative 4EBP1 dominant negative treated with a mTOR ATP site inhibitor. 
The teachings of the specification in example 4 is limited to use of transgenic mice with an mTOR ATP site inhibitor. 
The teachings of the specification in example 5 is limited to use of transgenic mice with an mTOR ATP site inhibitor and a rapalog. 
The teachings of the specification in example 6 is limited to use of transgenic mice or cell lines and provide the methods.
While the claims encompass ribosomal profiling of any sample from any species in the known responder compared to a human test sample the teachings of the specification are limited to PC3 cell lines after cycloheximide treatment (0228).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable. May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.

The teachings of the specification are limited to transgenic mice and human cell lines.
The specification only provides for polysome analysis in cell lines (0242).
Thus while the claims encompass an enormous number of species of any tissue from known responders and any tissue from humans, the teachings of the specification are limited to humans and transgenic mice.
The teachings of the specification are limited to prostate cancer and thus does not provide adequate written description for any cancer as different cancers have different molecular etiologies. 
Thus the claims lack adequate written description.
Response to Arguments
The response traverses the rejection in view of the amendment.  The amendment has not addressed the issues with respect any sample and has added new issues with respect to known responder.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 120, 125, 127-130, 138-140  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 120 has been amended to recite, “if they possess translational levels of one or more genes.”  The recitation of “they” suggest plural.  However, the claim requires the treatment of a single human subject.  Thus it is unclear to what “they” are referencing in the claim.  This rejection can be overcome by amending the claim to recite, “the ribosome profile of the human subject.”
Further claim 120 recites, “the Y-box binding protein 1 (YB1) SEQ ID 36, vimentin SEQ ID 40, metastasis associated 1 (MTA1) SEQ ID 97, and CD44 SEQ ID 123.”  It is unclear if the claim requires the SEQ ID NO, the genes, or information in parenthesis.  If applicant wishes to require the SEQ ID NO, it is suggested the claims be amended to recite, “SEQ ID NO: 36, SEQ ID NO:40, SEQ ID NO:97, and SEQ ID NO:123.”
	Claims 125, 127-130, 138-140 are rejected as they depend from claim 120.
Response to Arguments
	The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the amendment has introduced new issues.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 120, 122, 125-132, 136-140 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvera (Nature reviews Cancer (2010 ) volume 10, pages 254-266),Heintz (US 2011/0071049), Lehrer (US 20100130527).
The claim sets forth comprising language and thus allows for additional steps.
The art as exemplified below demonstrates translational control of protein synthesis was known to play a role in cancer.  The art further exemplifies the use of translational profiles prior to and after treatment with a therapy to determine the effect of the therapy.  Further the art as exemplified below demonstrates Y-box binding protein 1 (YB1), vimentin, metastasis associated 1 (MTA1), and CD44.(genes of cell invasion/metastasis) were known to be involved in cancer.
Silvera teaches, “More than 100 years ago it was noted that highly transformed cells have enlarged nucleoli1 , which are now known to be sites of ribosomal RNA synthesis and ribosome assembly. A link was established between increased size and function of nucleoli and increased transformation, providing a diagnostic tool to  determine a pathological index for cancer malignancy2 . Increased cancer cell proliferation was also shown to require increased rates of protein synthesis3 , coupled st column). Silvera teaches, “Targeting specific translation factors that are altered in expression or activity in human cancers, and the specialized mRNA translation elements used preferentially in tumours, offers great promise for the development of a new generation of cancer therapeutics.”(225, at a glance).  Silvera teaches the mTOr pathway was a known target of cancer therapies and regulates protein synthesis (box, 262).
While Silvera identifies the role of protein synthesis regulation in cancer and the role of targeting protein synthesis pathways, Silvera does not specifically teach the use of translation profiling. 
However,  Heintz discloses a method of determining translational profile of a plurality of genes in a subject or cell comprising: (i) determining a first translational profile in an untreated subject; and (ii) determining a second translational profile from a treated subject; and comparing the first and second translational profiles. See, Heintz, [0187]-[0192]. Heintz discloses determining the effect of the drug on the cell, thus, validating the effect of the drug on target. [0196]-[0204], Heintz further discloses comparing the phenotype of the treated and untreated subject in addition to the 
Heintz teaches, “The translational profile and molecular phenotype is established using the methods described herein. The resulting profile and phenotype is then be compared to a profile and phenotype obtained using said methods from a subject or subjects not having or presenting with the particular disease or disorder, i.e. a reference cell, tissue or subject. The results can be used for diagnostics, prognostic, or theranostic purposes in relation to a disease or disorder. The disease or disorder to be detected, diagnosed, prognosed or theranosed, can be any disease named herein, or previously undescribed diseases and disorders” (0194). Thus Heintz suggests comparison to a subject have a disease or disorder.
 Heintz discloses tumor cells, cancers cells or leukemia. [0140].
Heintz discloses treating the disorder using comparison of translational profiles. See, [0008] and [0203], for example.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior at the time the invention was made to examine translation profiles in cancer before and after treatment with inhibitors of the protein synthesis pathways to determine if expression of translation profile in a human prior to treatment is higher for cancer involved genes  and identify human subjects that respond to the therapy.  It would further have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to compare the translation profile prior to treatment with a therapeutic agent of the subject known to respond to cancer with that of a test subject to determine if the genes expressed in the translational profile is the same or higher 
Silvera and Heintz while suggesting the use of genome wide translational profiling does not specifically teach any of SEQ ID NO 1-144..
However, Lehrer teaches, “Methods to formulate treatments for individual cancer patients by assessing genomic and/or phenotypic differences between cancer and normal tissues and integrating the results to identify dysfunctional pathways are described. “ (abstract).    Lehrer teaches, “[0004] Studies have been done, however, with respect to tumor types in pools of many patient samples derived from a given organ or of cancers of a particular type to identify, in general, which metabolic or signal transduction/biological pathways are dysregulated in tumors of various types and which genes are over-expressed- or under-expressed.”
Lehrer teaches YBX1 (YB1), CD44, MTA1, and VIM are implicated in cancers (tables 1 and 3).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made the examination of whole genome translational profiling in cancer cells would encompass YBX1 (YB1), CD44, MTA1, and VIM known to be implicated in cancer.  The artisan would be motivated to examine the expression of the translation profile of genes implicated in cancer to determine to determine if there is an increase in translation in the tumor of genes known to be implicated in cancer which 
Regarding claims 125, Heintz discloses less than a 40% genes are not detectable. See, [0007]. Heintz further discloses selecting genes with fold change greater than 1.5. See, [0333], FIG. 3 and related texts.
With regards to claims 127-130, Silvera teaches, “Although mTOR inhibition by rapamycin induces cell cycle arrest, inhibition of cap dependent mRNA translation is an important component of its mechanism of action108. In fact, direct mTOR competitive inhibitors such as WYE-132, PP242 and Torin1 more effectively inhibit mTOR, activate 4E-BPs and consequently impair eIF4E- and eIF4F-dependent protein synthesis than rapamycin does. Compared with rapamycin, each of these agents more effectively inhibits tumour cell proliferation.”(page 263, 2nd column, 1st full paragraph).
Regarding claims 138-139, Silvera teaches lung cancer (bottom, 2nd column 255-256, bottom 1st column, 256.
Regarding claim 140, Heintz discloses treating the disorder using comparison of translational profiles. See, [0008] and [0203], for example.
Response to Arguments
The response traverses the rejection asserting the art does not teach the translational profile comparison step.  This argument has been thoroughly reviewed but is not considered persuasive as Heintz teaches, “The translational profile and molecular phenotype is established using the methods described herein. The resulting profile and phenotype is then be compared to a profile and phenotype obtained using said methods 
The response continues by asserting the claims are non-obvious.  These arguments are not persuasive for the reasons of record.
Summary
		No claims are allowed.
Hsieh (British Journal of Cancer (2011( pages 1-8) maybe of interest.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634